                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:20CR305

         v.
                                                           PRELIMINARY ORDER
JOSE DE JESUS ZAZUETA-CANO,                                  OF FORFEITURE

                       Defendant.


         This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 42). The Court has carefully reviewed the record in this case and
finds as follows:

         1.    On June 25, 2021, defendant Jose De Jesus Zazueta-Cano (“Zazueta-Cano”)
entered into a plea agreement (Filing No. 41), pleading guilty to Count I of the Indictment
and admitting to the Forfeiture Allegation. Count I of the Indictment charged Zazueta-
Cano with possession with intent to distribute methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1).

         2.    The Forfeiture Allegation of the Indictment sought forfeiture, pursuant to 21
U.S.C. § 853, of $26,105 of United States currency seized from Zazueta-Cano on the basis
that it was either (a) used to facilitate the offenses charged in the Indictment or (b) derived
from proceeds obtained directly or indirectly as a result of the commission of the offenses
charged in the Indictment.

         3.    Based on Zazueta-Cano’s guilty plea and admission, the Court finds Zazueta-
Cano’s interest in the currency in the amount of $26,105 is forfeited to the United States,
and the government should be entitled to possession of said currency pursuant to 21 U.S.C.
§ 853.
4.    A Preliminary Order of Forfeiture Money Judgment should be entered.

IT IS ORDERED:
1.    The government’s Motion for Preliminary Order of Forfeiture (Filing
      No. 42) is granted.
2.    Zazueta-Cano’s interest in the $26,105 in United States currency seized from
      him is hereby forfeited to the government for disposition in accordance with
      the law, subject to the provisions of 21 U.S.C. § 853(n)(1).
3.    The government is hereby authorized to seize and hold the $26,105 in United
      States currency in its secure custody and control.
4.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
      thirty consecutive days on an official internet government forfeiture site,
      www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
      publication evidencing the government’s intent to dispose of the property in
      such manner as the Attorney General may direct, and notice that any person,
      other than Zazueta-Cano, having or claiming a legal interest in any of the
      subject property must file a Petition with the Court within thirty days of the
      final publication of notice or of receipt of actual notice, whichever is earlier.

5.    Pursuant to 21 U.S.C. § 853(n)(3), the Petitioner must sign the Petition under
      penalty of perjury and set forth the nature and extent of the Petitioner’s right,
      title, or interest in the $26,105 in United States currency, and any additional
      facts supporting the Petitioner’s claim and the relief sought.

6.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 30th day of June 2021.

                                          BY THE COURT:



                                          Robert F. Rossiter, Jr.
                                          United States District Judge




                                      2
